DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Claims 1-9, 21, 25-34 and 36-39 are pending.  

Claim Interpretation
	Claim 1 is understood to be directed to a method of preparing a decellularized placental membrane.  The method is understood to comprise three steps: 
(a) obtaining an amniotic sac which has been cut from a placenta around the placental skirt.  This is understood to mean the amniotic sac must be cut free from the placental skirt, and separated from the placental disc.  A complete placenta (i.e. one expelled post-birth which has not been separated) will not satisfy the claim limitation of ‘obtaining an amniotic sac’.  The portion of the amniotic sac cut from the placenta around the placenta skirt is described as comprising a ‘pre-decellularized placental membrane’, and the pre-decellularized placental membrane comprises an amnion layer and a chorion layer (it is noted the amniotic sac naturally comprises an amnion layer and a chorion layer as well as an intermediate layer there between).  Thus the ‘pre-decellularized placental membrane’ comprises unseparated amnion layer and chorion layer from the amniotic sac which has been cut from a placenta.  
(b) treating the pre-decellularized placental membrane with one or more of the detergent compounds recited in claim 1.  All detergent compounds recited in claim 1 are non-denaturing detergents (See as-filed specification at Pg. 10).  The claim does not limit the concentration of the detergent compound, other components of the composition, or the manner of treatment.
each of the amnion layer and the chorion layer of the pre-decellularized placental membrane.  The amnion and chorion layers may not be separated prior to, or during this step.  The removing of cells may be a result of the (b) treating step, or it may be an additional step.  
The method must result in a decellularized placental membrane.  “Decellularized placental membrane” is defined in the specification as meaning a placental membrane from which a substantial amount of cells have been removed therefrom (See specification at Pg. 5, ln 34-37).  Note: removal of a ‘substantial amount of cells’ is not the same as removal of substantially all cells.  A substantial amount of cells must be removed from each of the amnion layer and chorion layer. 
Claim 2 is understood to further limit the method to effect the concentration of growth factors in the decellularized placental membrane.  Specifically, the method must result in a concentration of growth factors that is at least 10% greater than the sum of the amount of the growth factors present in a decellularized control isolated amniotic membrane and a decellularized control isolated chorionic membrane each having identical area size as the decellularized placental membrane [produced by the claimed method], and each subject to the same decellularization process as claim 1.  
Claims 6 and 7 require the pre-decellularized placental membranes to have specific cellular layers.  The recited cellular layers are part of natural amnion and chorion present in membranes of the amniotic sac.
Claim 8 requires the method to further comprise a step of harvesting the amniotic sac from a donor.  It is noted that claim 1 requires a step of obtaining an amniotic sac.  Claim 9 is considered to appropriately further limit claim 1 because claim 1 does specifically recite harvesting ...from a donor.  

Claim 27 is directed to a decellularized placental membrane prepared by the method of claim 1.  Claim 27 is a product-by-process limitation.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. See MPEP 2113.  In the instant case, the process of claim 1 is effective to limit the product of claim 27 to: 


Claim 34 is directed to a placenta-derived graft comprising the decellularized placental membrane of claim 27 and one or more agents.  This is understood to be a product usable as a graft, which comprises the decellularized placental membrane having the structure required by claim 27, and one or more additional agents.  The one or more additional agents are unlimited, so long as their inclusion does not prohibit use of the overall material as a ‘graft’. 

Claims 21 and 25 are each directed to methods of use of the decellularized placental membrane prepared by the method of claim 1.  The structure of the decellularized placental membrane used in these methods (i.e. ‘prepared by the method of claim 1’) is the same as that discussed for claim 27, above.
For purposes of compact prosecution, claim 26 is being interpreted as a method of use of an effective amount of the decellularized placental membrane prepared by the method of claim 1. The structure of the decellularized placental membrane used in these methods (i.e. ‘prepared by the method of claim 1’) is the same as that discussed for claim 27, above.

Claim 28 is drawn to a decellularized placental membrane comprising an amnion layer and chorion layer, wherein the amnion layer and the chorion layer are derived from a placental membrane without separation of the amnion layer from the chorion layer.  Claim 28 is broader than claim 27.  Claim 28 is not limited placental 

Declaration by Dr. Qin
	A declaration by Dr. Qin and supporting evidentiary references have been received and entered into the application file.  Overall, the declaration asserts that “amniotic sac” and “placenta” are structurally and functionally different tissues.  The declaration cites several references that use the term “placenta” to refer to the specific placental disc.  
	In response, it is maintained that the placenta is an organ that consists of four distinct tissue types:
	placental disc,
	umbilical cord,
	amniotic fluid, and
	amniotic sac or membrane (See Lim et al, InTech, 2016, “Introduction” and Fig. 1).  
	As demonstrated by the references made of record (including Lim et al), “placenta” can used in the art to refer to the placental disc, per se, or to the overall organ.  It is agreed that the placental disc is a distinct tissue from the amniotic sac.  
	In current claim 1 the claim makes it clear that the amniotic sac is separated from the placenta (the overall organ), and cut from the placental skirt (used to refer to the placental disc).  In the context of the current claims, the term “placental membrane” is understood to refer to the portion of the amniotic sac, separate from the placental disc, which naturally comprises an amnion layer and a chorion layer.
  
Status of Rejections/Response to Arguments
RE: Rejection of claim 2 under 35 USC 112(b):
	Applicants assert the amendment to claim 2 clarifies the scope of the claim.  
	In response, the amendment to the claim is effective to obviate the basis of the rejection.  The rejection is withdrawn.

RE: Rejection of claims 1-3 and 6-9 under 35 USC 102(a)(2) over Daniel et al:
	Applicants have traversed the rejection on the grounds that the reference does not teach all claim limitations.
	In response, the amendment to the claim is effective to differentiate from Daniel et al.  Daniel et al only remove cells from the amnion layer, but not from the chorion layer.  Current claim 1 requires cells be removed from both the amnion and the chorion layer.  The rejection is withdrawn. 


RE: Rejection of claims 1-3 and 6-9 under 35 USC 103 over Heidaran et al, in view of Daniel et al, and optionally further in view of Choi et al:
	Applicants have traversed the rejection on the grounds that the references do not teach or suggest all claim limitations.  
	The rejection is withdrawn for the following reasons:
	Upon reconsideration, and in light of the claim amendments, the totality of differences between Heidaran et al and the current claims rise to the level of non-obviousness.  Specifically, Heidaran et al does not clearly teach separating the amniotic sac from the placental disc, rather Heidaran et al only teach separation of the amnion from the chorion and placental disc (See Heidaran ¶0216).  Heidaran et al generally teaches use of detergents, including non-ionic detergents and mild anionic detergents, but does not teach use of any of the specific detergents claimed.  Heidaran et al teach decellularization of amnion and chorion membranes, but does not clearly teach whether the amnion and chorion membranes are decellularized together or separately.  Even with the benefit of the teachings of Daniel et al, it would now require impermissible hindsight to modify Heidaran et al to arrive at the method of current claim 1.  
	
Election/Restrictions
Unity of invention has been reconsidered and adjusted in light of the claim amendments.  At this point, the application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:

Group 1, claims 1-9, 21, 25, 27, 34, and 36-39, drawn to a first decellularized placental membrane (a first product), a method of decellularizing placental membranes (a process specially adapted for manufacture of the first product), a and methods of culturing cells on said decellularized placental membrane (a first use of the first product).
Group 2, claim 26, drawn to a method of repairing a tissue defect using the first decellularized placental membrane (a second use of the first product).
Group 3, claims 28-33, drawn to a second decellularized placental membrane (a second product).
	
	The inventions of Group 1 constitute a combination of categories of inventions in accordance with 37 CFR 1.475(b), the combination being: a product, a process specially adapted for the manufacture of said product, and a first use of said product.  This combination of categories is provided for in 378 CFR 1.475(b) (combination 3).  Thus there is unity of invention a priori.  Furthermore, the inventions in this Group all share the special technical feature of the first decellularized placental membrane (exemplified by claim 27).  Thus there is also unity of invention a posteriori.
	The invention listed as Group 2 is directed to a second use of the product within Group 1.  According to 37 CFR 1.475(b), only the first claimed method of using a product will be considered part of a proper combination group for consideration of unity of invention.  Second and subsequently claimed uses will be held to lack unity of invention a priori.  Therefore Group 2 lacks unity of invention a priori with Group 1.
	Group 3 lacks unity of invention with Groups (1-2) because under PCT Rule 13.2, they lack the same or corresponding special technical feature.  The only shared technical feature between Groups (1-2) and 3 is a decellularized placental membrane comprising an amnion layer and chorion layer, wherein the amnion layer and the chorion layer are not separated from one another (the second decellularized placental membrane, exemplified by claim 28).  This technical feature is not a special technical feature because it does not provide a contribution over the art in view of Daniel et al (WO 17/049215).  Daniel et al disclose recovering the placental membrane of the amniotic sac without separation (See Daniel et al, ¶0060, 0062).  Daniel et al teach removal of the epithelial layer from the amnion of the unseparated placental membranes (See ¶0015, 0060).  Thus Daniel et al teach a placental membrane, which is from the amniotic sac separated from the placental disc, wherein a substantial number of cells have been removed from the amnion layer of the placental membrane.  Therefore unity of invention is lacking between the inventions of Groups (1-2) and Group 3 a posteriori. 

Allowable Subject Matter
Claims 1-9, 21, 25, 27, 34 and 36-39 have been examined are found allowable. 
Claim 27 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 28-33, directed to the invention(s) of Group 3 do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups 1 and 2 as set forth in this Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Overall, claims 1-9, 21, 25-27, 34 and 36-39 are ultimately allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ling Zhong on 8/18/2021.

The application has been amended as follows: 

Claim 26 is amended as follows:Claim 26. A method of repairing a defect in a tissue, comprising contacting the site of the defect with an effective amount of the decellularized placental membrane prepared by the method of claim 1.

Claims 28-33 are cancelled.

Reasons for Allowance

The placental membranes of the amniotic sac consist of amniotic membrane and chorion membrane separated by an intermediate layer (See Daniel et al (WO 17/049215) ¶005).  The prior art discloses use of the placental membranes both separately and together (See, id).  The prior art also discloses decellularization of the placental membranes, as well as use of the decellularized placental membranes both separately and upon recombination together (See Hariri et al (US 2004/0048796), Heidaran et al (US 2008/0044848)).  The prior art also teaches decellularization of entire placenta (See Flynn et al, J Biomed Mater Res, 2006).  However, the prior art does not teach subjecting intact/unseparated amniotic sac membrane (which comprises amnion membrane, intermediate layer, and the chorion layer), which has been cut away from the placenta, to decellularization procedures without separating the amnion from the chorion.  
At the time the application was filed it was known that decellularization via immersion/agitation (i.e. immersion in a detergent solution) works by exposure of the tissue to the agent.  Thicker tissues require longer immersion periods in order for the detergents to access the interior (See Crapo et al (Biomaterials, 2011), at Pg. 3237 “4 Techniques to apply decellularization agents”; See Keane et al (Methods, 2015), Table 1, and Pg. 26 “2.1.2 Agitation and Immersion”).  
Both Daniel et al (WO 17/049215) and Dua et al (WO 07/010305) teach the intermediate layer between the amnion and the chorion layers is a rich reservoir of growth factors.  Daniel et al teach that by separating the amnion from the chorion, at least a portion of the intermediate layer inevitably gets lost.  Based on these facts, it would be expected that subjecting an intact (unseparated) placental membrane to decellularization conditions including exposure to detergents would result in retention of more of the intermediate layer, and thus more growth factors, than would result if subjecting the separated amniotic and chorion layers to the same decellularization conditions.  
While the effect on intermediate layer (& growth factors contained therein) retention was expected based on the prior art, it remains that the prior art did not teach or suggest decellularizing an intact/unseparated placental membrane.  In Daniel et al, retention of all but the epithelial layer of the amnion layer was desired; thus there was no reason to subject the entire intact placental membranes to decellularization processing.  In the case of Hariri et al and/or Heidaran et al, wherein the goal is to completely decellularize the placental membranes, keeping the placental membranes together (unseparated) would require longer processing times due to the increased thickness, compared 
The method of instant claim 1 was non-obvious over the prior art.  The product produced by the method of claim 1 (the product of claim 27) is distinguished from the closest prior art because of its structure: unlike the products of Hariri et al or Heidaran et al (comprising decellularized amnion combined with decellularized chorion) the claimed product will retain at least some intermediate layer; unlike the product of Daniel et al, the claimed product must have substantial number of cells removed from each of the amnion and chorion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ALLISON M FOX/Primary Examiner, Art Unit 1633